DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed September 17th, 2021 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendment to the Claims have overcome each and every 35 USC 112 rejection and 35 USC 103 rejection previously set forth in the Non-Final Office Action mailed June 18th, 2021. Nevertheless, a new 35 USC 103 rejection necessitated by amendment is presented below.

Claim Rejections - 35 USC § 112
As noted above the 35 USC 112 rejections previously set forth have been overcome by amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 5, 8-9, 11-12, 14-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lambert et al. (US Publication No. 20190390864).

Regarding Claim 1, (Currently Amended) Lambert teaches:
An apparatus (See Figure 1 and para[0040]: information handling system 100.), comprising:
	A fan control component (See Figure 1 and para[0049]: Power/fan control modules 170.); and
a fan (See Figure 1 and para[0049]: fan 174.) including a control pin communicatively coupled to the fan control component (See Figure 1 and para[0049]-para[0050]: PWM control signal 171. Pins.), the fan to:
receive a pulse width modulated (PWM) signal from the fan control component via the control pin (See Figure 1 and para[0049]-para[0050]: PWM control signal 171. Pins.), the PWM signal representing a valid fan speed for operation of the fan (See Figure 2, Figure 3, and para[0003]: In a PWM-controlled fan, the speed is controlled by the fan based on a PWM control signal input, with the duty cycle of the PWM control signal determining the fan speed.);
(See para[0005] and para[0067]: the first PWM duty cycle being greater than or equal to a predetermined threshold duty cycle.), the first pre-defined threshold dividing a set of possible PWM signals for a valid fan speed into two ranges (See para[0067]: the predetermined threshold duty cycle may be 40%.);
based on the determination of exceeding the first pre-defined threshold (See Figure 2 and para[0054]: The given duty cycle may be greater than or equal to a predetermined threshold duty cycle.), transmit information corresponding to the fan from the fan to the fan control component (See para[0005]: first PWM duty cycle being greater than or equal to a predetermined threshold duty cycle, receive a tachometer signal output by the given fan.); and 
based on the determination of not exceeding the first pre-defined threshold, control a speed of the fan based on a duty cycle of the PWM signal (See para[0003]: the speed is controlled by the fan based on a PWM control signal input.), wherein a frequency of the PWM signal is not altered for communication between the fan control component and the fan (Examiner note: Lambert does not require altering a frequency of a PWM for communication, to practice the method disclosed by Lambert.).
Lambert discloses the claimed invention in a single embodiment except for:
transmit information corresponding to the fan from the fan to the fan control component instead of altering a speed of the fan.
Nevertheless Lambert teaches in other embodiments:
transmit information corresponding to the fan from the fan to the fan control component instead of altering a speed of the fan (See Figure 6 and para[0075]: the information handling system begins logging a tachometer signal (in terms of RPM) while running a given fan with a fixed PWM duty cycle input.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify one embodiment of Lambert to transmit information corresponding to the fan from the fan to the fan control component instead of altering a speed of the fan such as that of another embodiment of Lambert. Lambert teaches, “duty cycle of the PWM control signal determining the fan speed” (See para[0003]). Lambert further teaches, “supply a pulse width modulation (PWM) control signal with a first PWM duty cycle to an input of a given fan” (See para[0005]). One of ordinary skill would have been motivated to modify Lambert, because when identifying a fan type Lambert only requires that a first PWM duty cycle be input to a given fan.

Regarding Claim 2. (Previously Presented) Lambert teaches:
The apparatus of claim 1, 
wherein the first pre-defined threshold indicates that the upper % of valid fan speed control signals are to be used to cause transmission of the information corresponding to the fan rather than control the fan speed (See para[0067]: In other embodiments, the predetermined threshold duty cycle may be higher or lower than 40%.).
discloses the claimed invention except for the upper 10% of valid fan speed control signals. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a threshold of 90%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Lambert teaches, “The (See para[0067]). A person of ordinary skill would have been motivated to optimize Lambert, because using the upper 10% of valid fan speed would have allowed different fan types to be distinguished, as recognized by Lambert.

Regarding Claim 5. (Previously Presented) Lambert teaches:
The apparatus of claim 4, 
wherein the fan further comprises control circuitry (See Figure 1 and para[0049]: Power/fan control modules 170.) to lock fan speed at the same speed responsive to the PWM signal that exceeds the first pre-defined threshold (See (See Figure 6 and para[0075]: the information handling system begins logging a tachometer signal (in terms of RPM) while running a given fan with a fixed PWM duty cycle input.).

Regarding Claim 8. (Currently Amended) Lambert teaches:
An apparatus (See Figure 1 and para[0040]: information handling system 100.), comprising:
a fan control component including a processing resource (See Figure 1 and para[0049]: Power/fan control modules 170.) and operable to: 
control operation of a fan (See Figure 1 and para[0049]: fan 174.) based, at least in part, on a duty cycle of a pulse width modulated (PWM) signal when the duty cycle of the PWM (See Figure 2, Figure 3, and para[0003]: In a PWM-controlled fan, the speed is controlled by the fan based on a PWM control signal input, with the duty cycle of the PWM control signal determining the fan speed.) and is below a first pre-defined threshold (See Figure 2 and para[0061]: predetermined threshold duty cycle.), 
the first pre-defined threshold dividing a set of possible PWM signals for a valid fan speed into two ranges (See Figure 2 and para[0061]: predetermined threshold duty cycle.); and 
request information corresponding to the fan based (See Figure 2 and para[0005]: first PWM duty cycle being greater than or equal to a predetermined threshold duty cycle, receive a tachometer signal output by the given fan.), at least in part, on the duty cycle of the PWM signal being above the first pre-defined threshold and representing a second valid fan speed for operation of the fan (See Figure 2 and para[0054]: The given duty cycle may be greater than or equal to a predetermined threshold duty cycle.).
Lambert discloses the claimed invention in a single embodiment except for:
wherein responsive to the PWM signal being above the first pre-defined threshold, operational speed of the fan is unchanged.
Nevertheless Lambert teaches in other embodiments:
wherein responsive to the PWM signal being above the first pre-defined threshold, operational speed of the fan is unchanged (See Figure 6 and para[0075]: the information handling system begins logging a tachometer signal (in terms of RPM) while running a given fan with a fixed PWM duty cycle input.).
(See para[0003]). Lambert further teaches, “supply a pulse width modulation (PWM) control signal with a first PWM duty cycle to an input of a given fan” (See para[0005]). One of ordinary skill would have been motivated to modify Lambert, because when identifying a fan type Lambert only requires that a first PWM duty cycle be input to a given fan.

Regarding Claim 9. (Original) Lambert teaches:
The apparatus of claim 8, 
wherein the fan control component is to cause the information corresponding to the fan to be processed to determine statistical information (See Figure 6 and para[0076]: average RPM reading.), analytical information (See Figure 6 and para[0077]: Histogram.), or combinations thereof (See Figure 6 and para[0077]: number of occurrences of RPM values in each of the top bins.), associated with the fan.

Regarding Claim 11. (Previously Presented) Lambert teaches:
The apparatus of claim 8, 
wherein the first pre-defined threshold indicates that the upper % of valid fan speed control signals are to be used to cause transmission of the information corresponding to the fan (See para[0067]: In other embodiments, the predetermined threshold duty cycle may be higher or lower than 40%.).
discloses the claimed invention except for the upper 10% of valid fan speed control signals. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a threshold of 90%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Lambert teaches, “The predetermined confidence threshold duty cycle may be a duty cycle that has been statistically shown to represent a duty cycle above which confidence that the potential fan types for the fans in the information handling system can be distinguished from each other is high” (See para[0067]). A person of ordinary skill would have been motivated to optimize Lambert, because using the upper 10% of valid fan speed would have allowed different fan types to be distinguished, as recognized by Lambert.

Regarding Claim 12. (Previously Presented) Lambert teaches:
The apparatus of claim 8, 
wherein the first pre-defined threshold indicates that the upper % of valid fan speed control signals are to be used to cause transmission of the information corresponding to the fan rather than control the fan speed (See para[0067]: In other embodiments, the predetermined threshold duty cycle may be higher or lower than 40%.).
discloses the claimed invention except for the upper 15% of valid fan speed control signals. It would have been obvious to one having ordinary skill in the art at the time the (See para[0067]). A person of ordinary skill would have been motivated to optimize Lambert, because using the upper 15% of valid fan speed would have allowed different fan types to be distinguished, as recognized by Lambert.

Regarding Claim 14. (Previously Presented) Lambert teaches:
The apparatus of claim 8, wherein the fan control component is to cause a diagnostic operation to be performed on the fan based, at least in part, on information received responsive to the request (See Figure 6, Figure 7, and para[0081]: At 618, the method may include identifying a potential failure or performance degradation of the given fan based on the presence of one or more new top bins and/or lower numbers of occurrences for particular bins compared to the reference data.).

Regarding claim 15, (Currently Amended) Lambert teaches:
A non-transitory machine-readable medium storing instructions executable by a processing resource (See Figure 1 and para[0049]: Power/fan control modules 170.) to cause a computing system to:
(See Figure 2, para[0003], and para[0061]: In a PWM-controlled fan, the speed is controlled by the fan based on a PWM control signal input. Predetermined threshold duty cycle.) to be asserted on a control pin of a fan to control a speed of the fan (See Figure 1, para[0003], and para[0049]-para[0050]: In a PWM-controlled fan, the speed is controlled by the fan based on a PWM control signal input. PWM control signal 171. Pins. ), 
the first pre-defined threshold dividing a set of possible PWM signals for a valid fan speed into two ranges (See Figure 2 and para[0061]: predetermined threshold duty cycle.); 
cause a second PWM signal corresponding to a second valid fan speed above the first pre-defined threshold for a valid fan speed to be asserted on the control pin of the fan (See para[0005] and para[0067]: the first PWM duty cycle being greater than or equal to a predetermined threshold duty cycle.) to request information corresponding to the fan to be transferred to a controller external to the fan (See para[0005]: first PWM duty cycle being greater than or equal to a predetermined threshold duty cycle, receive a tachometer signal output by the given fan.), 
wherein both the first PWM signal and the second PWM signal represent valid fan speed control signals for the fan (See Figure 2, Figure 3, para{0005] para[0061]: A first PWM duty cycle. Predetermined threshold duty cycle).
Lambert discloses the claimed invention in a single embodiment except for:
to request information corresponding to the fan to be transferred to a controller external to the fan rather than control the speed of the fan.

to request information corresponding to the fan to be transferred to a controller external to the fan rather than control the speed of the fan (See Figure 6 and para[0075]: the information handling system begins logging a tachometer signal (in terms of RPM) while running a given fan with a fixed PWM duty cycle input.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify one embodiment of Lambert to request information corresponding to the fan to be transferred to a controller external to the fan rather than control the speed of the fan such as that of another embodiment of Lambert. Lambert teaches, “duty cycle of the PWM control signal determining the fan speed” (See para[0003]). Lambert further teaches, “supply a pulse width modulation (PWM) control signal with a first PWM duty cycle to an input of a given fan” (See para[0005]). One of ordinary skill would have been motivated to modify Lambert, because when identifying a fan type Lambert only requires that a first PWM duty cycle be input to a given fan.

Regarding Claim 16. (Previously Presented) Lambert teaches:
The non-transitory machine-readable medium of claim 15, 
wherein the instructions are further executable to cause the computing system to cause the first pre-defined threshold to reflect that the PWM signal corresponding to an upper % of valid fan speeds indicates the request for the information corresponding to the fan (See para[0067]: In other embodiments, the predetermined threshold duty cycle may be higher or lower than 40%.).
(See para[0067]). A person of ordinary skill would have been motivated to optimize Lambert, because using the upper 10% of valid fan speed would have allowed different fan types to be distinguished, as recognized by Lambert.

Regarding Claim 18. (Original) Lambert teaches:
The non-transitory machine-readable medium of claim 15, 
wherein the instructions are further executable to cause the computing system to cause the information corresponding to the fan to be displayed via a graphical user interface (See Figure 1, Figure 3, Figure 8, and para[0047]: A display adapter 144.).

Regarding Claim 19. (Previously Presented) Lambert teaches:
The non-transitory machine-readable medium of claim 15, 
wherein the instructions are further executable to cause the computing system to perform a diagnostic operation on the fan based, at least in part, on information received (See Figure 6, Figure 7, and para[0081]: At 618, the method may include identifying a potential failure or performance degradation of the given fan based on the presence of one or more new top bins and/or lower numbers of occurrences for particular bins compared to the reference data.).

Regarding claim 20, (Currently Amended) Lambert teaches:
	The non-transitory machine-readable medium of claim 15, 
wherein the instructions are further executable to cause the computing system to cause the fan to not change speeds responsive to the second PWM signal (See Figure 6 and para[0075]: a fixed PWM duty cycle input.).

Claim(s) 3-4, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lambert as applied to claim(s) 1, 8, and 15 above, and further in view of Jensen et al. (U.S. Patent No. 10,467,892).

Regarding claim 3, (Original) Lambert teaches:
The apparatus of claim 1, 
wherein the information corresponding to the fan includes telemetry data (See Figure 1 and para[0049]: A tachometer signal 173.).
Lambert is silent as to the language of:
wherein the information corresponding to the fan includes static data, or combinations thereof.

wherein the information corresponding to the fan includes static data, or combinations thereof (See Col. 2, lines 15-24. identifying information, e.g., manufacturing information, for an air mover, or inventory information relating to the air mover, on a tachometer status signal.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Lambert wherein the information corresponding to the fan includes static data, or combinations thereof such as that of Jensen. Jensen teaches, “The need for an individual to physically inspect an air mover to obtain identifying information such as the name of a manufacturer and a serial number is inefficient” (See Col. 2, lines 6-9). One of ordinary skill would have been motivated to modify Lambert, because using the known technique of transmitting static data from the fan would have alleviated the need for someone to physically inspect the fan, as recognized by Jensen.

Regarding Claim 4, (Previously Presented) Lambert is silent as to the language of
The apparatus of claim 1,
wherein the fan is to operate at a same speed before and after receiving the PWM signal that exceeds the first pre-defined threshold.
Nevertheless Jensen teaches,
wherein the fan is to operate at a same speed (See Col. 5, lines 36-41 and Col. 6, lines 1-4, operate under normal conditions) before and after receiving the PWM signal that exceeds the first pre-defined threshold (See Col. 3, lines 35-39; and Col. 4, lines 40-47. standard range. atypical or non-standard.).
(See Col. 2, lines 6-9). One of ordinary skill would have been motivated to modify Lambert, because operating the fan under normal conditions would help minimize disruptions caused by obtaining information from fans, as recognized by Jensen.

Regarding claim 10, (Original) Lambert teaches:
The apparatus of claim 8, 
wherein the information corresponding to the fan includes telemetry data (See Figure 1 and para[0049]: A tachometer signal 173.).
Lambert is silent as to the language of:
wherein the information corresponding to the fan includes static data, or combinations thereof.
Nevertheless Jensen teaches:
wherein the information corresponding to the fan includes static data, or combinations thereof(See Col. 2, lines 15-24. identifying information, e.g., manufacturing information, for an air mover, or inventory information relating to the air mover, on a tachometer status signal.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Lambert wherein the information corresponding to the fan includes static data, or (See Col. 2, lines 6-9). One of ordinary skill would have been motivated to modify Lambert, because using the known technique of transmitting static data from the fan would have alleviated the need for someone to physically inspect the fan, as recognized by Jensen.

Regarding claim 17, (Original) Lambert teaches:
The non-transitory machine-readable medium of claim 15, 
wherein the instructions are further executable to cause the computing system to process the information requested from the fan to determine telemetry data, corresponding to the fan (See Figure 1 and para[0049]: A tachometer signal 173.).
Lambert is silent as to the language of:
wherein the instructions are further executable to cause the computing system to process the information requested from the fan to determine static data, or combinations thereof, corresponding to the fan.
Nevertheless Jensen teaches
wherein the instructions are further executable to cause the computing system to process the information requested from the fan to determine static data, or combinations thereof, corresponding to the fan(See Col. 2, lines 15-24. identifying information, e.g., manufacturing information, for an air mover, or inventory information relating to the air mover, on a tachometer status signal.).
(See Col. 2, lines 6-9). One of ordinary skill would have been motivated to modify Lambert, because using the known technique of transmitting static data from the fan would have alleviated the need for someone to physically inspect the fan, as recognized by Jensen.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lambert as applied to claim 1 above, and further in view of Verge (U.S. Publication No. 2007/0200518).

Regarding Claim 6, (Original) Lambert is silent as to the language of:
The apparatus of claim 1, 
wherein the fan further comprises a sensor to detect a change in an environment of the fan.
Nevertheless Verge teaches
wherein the fan further comprises a sensor to detect a change in an environment of the fan (See Figure 7 and Figure 8. Temperature sensor 71 and Hall sensor 81).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Lambert such as that of Verge. Lambert and Verge are analogous to the instant (See para[0076]). One of ordinary skill would have been motivated to modify Lambert, because using a sensor to detect a change in an environment would help to determine what speed the fan should be fun at, as recognized by Verge.

Claim(s) 7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lambert as applied to claim(s) 1 and 8 above, and further in view of Mays (U.S. Patent No. 6,545,438).

Regarding claim 7, (Previously Presented) Lambert is silent as to the language of:
The apparatus of claim 1, 
wherein the fan is to transmit the information corresponding to the fan via a fault signal pin of the fan.
Nevertheless Mays teaches:
wherein the fan is to transmit information corresponding to the fan via a fault signal pin of the fan (See FIG. 4, and Col. 22-26. Terminal pin 112e. A FAULT signal may optionally be generated by the commutation control 128 to directly provide at an optional terminal pin 112e an indication of a fault condition.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Lambert wherein the fan is to transmit information corresponding to the fan via a fault (See Col. 1, lines, 62-67). One of ordinary skill would have been motivated to modify Lambert, because adding a fault signal pin would have enabled the fan to more easily indicate that a fault had occurred, as recognized by Mays.

Regarding claim 13, (Original) Lambert is silent as to the language of:
The apparatus of claim 8, 
wherein the fan control component is to request information from the fan to be transmitted from a fault signal pin of the fan.
Nevertheless Mays teaches:
wherein the fan control component is to request information from the fan to be transmitted from a fault signal pin of the fan (See FIG. 4, and Col. 22-26. Terminal pin 112e. A FAULT signal may optionally be generated by the commutation control 128 to directly provide at an optional terminal pin 112e an indication of a fault condition.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Lambert wherein the fan control component is to request information from the fan to be transmitted from a fault signal pin of the fan such as that of Mays. Mays teaches, “the fan may become blocked by foreign matter, or filters included in the air flow path generated by the fan may become increasingly clogged with particulate matter which results in a higher strain on the motor driving the fan” (See Col. 1, lines, 62-67). One of ordinary skill would have been .

Response to Arguments
Applicant's arguments filed 09/17/2021 have been fully considered but they are not persuasive.
Applicant argues that: Although Applicant strongly believes the distinctions between the previously claimed invention and the cited references are apparent, Applicant has further amended independent claim 1 to expressly recite, “wherein a frequency of the PWM signal is not altered for communication between the fan control component and the fan.” This amendment to claim 1 removes Verge from any consideration as a prior art reference in any type of possible rejection. As a result, Verge cannot present a legitimate prima facie case of obviousness as to claim 1.
Applicant’s arguments with respect to claim(s) 1, 8, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that: Further, Jensen does not cure the deficiencies already identified with respect to Verge. Accordingly, the proposed combination of Verge and Jensen cannot render any of dependent claims 3-5, 10, and 17 obvious. 
Applicant’s arguments with respect to claim(s) 1, 3-5, 8, 10, 15, and 17 have been considered but are moot because the new ground of rejection does not rely on 
Applicant argues that: Further, May does not cure the deficiencies already identified with respect to Verge. Accordingly, the proposed combination of Verge and May cannot render any of dependent claims 7 and 13 obvious.
Applicant’s arguments with respect to claim(s) 1, 7-8, 13, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that: Further, Franz does not cure the deficiencies already identified with respect to Verge. Accordingly, the proposed combination of Verge and Franz cannot render any of dependent claims 9, 14, and 10 obvious.
Applicant’s arguments with respect to claim(s) 1, 8-9, 14-15, and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that: Further, Jreij does not cure the deficiencies already identified with respect to Verge. Accordingly, the proposed combination of Verge and Jreij cannot render any of dependent claims 2, 11-12, and 16 obvious.
Applicant’s arguments with respect to claim(s) 1, 2, 8, 11-12, and 15-16 have been considered but are moot because the new ground of rejection does not rely on 
Applicant argues that: Further, Frankel does not cure the deficiencies already identified with respect to Verge. Accordingly, the proposed combination of Verge and Frankel cannot render dependent claims 18 obvious.
Applicant’s arguments with respect to claim(s) 1, 8, 15, and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARTER W FERRELL/             Examiner, Art Unit 2863